ORDER

PER CURIAM.
Movant, Sterling Cummings, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. The judgments of conviction which movant sought to vacate were for forgery, stealing from a person, and the fraudulent use of a credit device. He was sentenced to concurrent terms of imprisonment of seven years, seven years, and one year.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the trial court is affirmed. Rule 84.16(b).